IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT

                         __________________

                            No. 95-11026
                          Summary Calendar
                         __________________


UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

BRENDA LEE FORD,

                                      Defendant-Appellant.



                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Northern District of Texas
                     USDC No. 4:95-CR-016-A-1
                        - - - - - - - - - -
                           August 1, 1996
Before GARWOOD, JOLLY, and DENNIS, Circuit Judges.

PER CURIAM:*

     Brenda Lee Ford appeals her conviction for conspiracy to

possess and distribute cocaine and possession with intent to

distribute.    Her sole argument on appeal is that the evidence was

insufficient to support her conviction and is limited to the

conspiracy conviction.   We have reviewed the record and the

briefs of the parties and hold that the evidence was sufficient

for a reasonable jury to find Ford guilty beyond a reasonable




     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                           No. 95-11026
                                -2-

doubt.   United States v. Charroux, 3 F.3d 827, 830-31 (5th Cir. 1993).

    Accordingly, the judgment of the district court is AFFIRMED.